348 S.W.3d 117 (2011)
Janet CARTER, Appellant,
v.
HARRAH'S CASINO and Treasurer of the State of Missouri, Custodian of the Second Injury Fund, Respondents.
No. WD 73487.
Missouri Court of Appeals, Western District.
September 13, 2011.
William G. Manson, Kansas City, MO, for Appellant.
John R. Fox, Kansas City, MO, for Respondent Harrah's Casino.
Chris Koster, Attorney General, Jefferson City, MO, Eric W. Lowe and Laura Van Fleet, Assistant Attorneys General, Kansas City, MO, for Respondent Treasurer.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER, Judge, and BRAD FUNK, Special Judge.

Order
PER CURIAM:
Janet Carter appeals from the Labor and Industrial Relations Commission's Final Award affirming the Administrative Law Judge's denial of her claim for temporary total disability and permanent total disability benefits for an injury she sustained to her thoracic spine on May 12, 2003, while working as a card dealer for Harrah's Casino. Because the Final Award was supported by competent and substantial evidence and was not against the weight of the evidence, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).